Title: To George Washington from Robert Morris, 17 April 1785
From: Morris, Robert
To: Washington, George



Dear Sir
Philadelphia April 17th 1785.

I received in due time the Letter you were so obliging as to write me of the 1st February and am quite ashamed that I should have suffered so long a period to elapse, without acknowledging its Receipt, but this was owing to my having delivered it to some of my Friends for their Perusal who detained it longer than I expected, and have only now, returned it to me.
The Extent of inland Navigation therein pointed out is amazing indeed, and if brought to perfection cannot but be productive of the greatest advantage to the neighbouring Country, and indeed to all America. I think Alexandria must in that case, become a very flourishing City, where such an Establishment as you mention, I have no doubt would meet with very great Success, but for my own part I have no Intention at present to form other Connections in a Commercial Line than those I already hold. I shall make it a point to promote the undertaking by every means in my Power and particularly by recommending my Friends to become adventurers and shall subscribe some Shares for my Children, who, if the Plan succeeds will reap the Benefit thereof at a future day.
Be assured Sir, that I am sensible of the pure & disinterested motives which have induced you to take the trouble of giving me the very useful Information contained in your Letter—I know that none others can enter your mind, and I request you will accept my warmest acknowledgements.
Mrs Morris and the Family are well and join me in affe. Regards

to Mrs Washington and yourself. With Sentiments of the most perfect Attachment I am Dear Sir Your most obedient & humble Servant

Robt Morris


P.S. I yesterday took the liberty to give Mr Pine, an Historical & portrait painter of some Eminence, a line of Introduction. He is drawing some interesting parts of our History and your Portrait is indispensably necessary to his Werks.

